Citation Nr: 1222930	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a skin disability, claimed due to Agent Orange herbicide exposure.

3.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.

4.  Entitlement to an initial rating greater than 30 percent prior to April 28, 2010 for posttraumatic stress disorder.

5.  Entitlement to a total disability rating based on individual unemployability prior to April 28, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, to include service in Vietnam.  Thereafter, the Veteran served for an unconfirmed amount of time in the Army Reserves between May 1976 and May 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran initially claimed entitlement to service connection for PTSD, hearing loss and a skin disability in January 2007, which was denied in a July 2007 rating decision.  Entitlement to service connection PTSD was eventually granted in an August 2008 rating decision and assigned an initial 30 percent rating; the rating decision also denied the Veteran's TDIU claim.  

The Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II was granted in a March 2008 rating decision and assigned an initial 20 percent rating.  The Veteran perfected an appeal as to the initial rating. 

During the pendency of this appeal, the RO granted the Veteran a total 100 percent rating for his PTSD in a June 2011 rating decision, effective April 28, 2010.  Within the same decision, the RO declared the TDIU appeal "moot."  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issues are still properly before the Board here and have been appropriately rephrased above.

The Veteran had a formal hearing before a DRO in February 2010 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran served on active duty in the Army from June 1970 to January 1972.  His service treatment records include, however, a January 1977 "routine" examination.  Personnel records note the Veteran served as a military policeman somewhere in the time frame of May 1976 to May 1977.  No efforts have been made to confirm the exact dates and nature of his second period of service.  With regard to all claims, it is imperative the RO confirm the nature and exact time frame of the Veteran's second period of service.  The RO must confirm all service treatment records and personnel records are in the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (service records are considered part of the record on appeal since they are within VA's constructive possession).

Service Connection (Hearing Loss and Skin)

The Veteran claims he has hearing loss as a result of in-service acoustic trauma from various firearms and mortar attacks in Vietnam.  He claims he has a skin disability, which may include chloracne, as a result of Agent Orange herbicide exposure in Vietnam.  

Service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or skin problems specifically.  In-service audiometric testing on entrance and separation during the Veteran's June 1970 to January 1972 service reflects hearing well within normal limits.  

A January 1977 examination, however, includes audiometric testing with some amount of hearing acuity threshold shifts.  While still within normal limits as defined in the regulations, this January 1977 examination shows some amount of an auditory threshold shift bilaterally at all frequency levels.  

The Veteran claims he had problems with skin lesions and hearing problems immediately after returning from Vietnam, but his medical records do not show any actual complaints or treatment until 2006, over thirty years later. 

At that time, VA outpatient treatment records note hearing loss and treatment for various epidermal cysts and fibrosed pilar of the scalp, arms, back, abdomen and groin.  The Veteran reported in October 2006 that he had a 20 year history of "sores everywhere" with foul smelling white material.  A December 2006 VA outpatient treatment record, however, specifically notes no evidence of chloracne.  A January 2007 VA outpatient treatment record similarly notes "chronic" hearing loss for years, but with gradual worsening.

The Veteran's DD-214 and personnel records indicate the Veteran served as an infantryman and a military policeman, to include service in Vietnam.  Accordingly, the Board finds in-service noise trauma plausible.  In light of his Vietnam service, Agent Orange exposure is presumed.  See 38 C.F.R. § 3.307(a)(6) (2011).  The only skin condition presumptively associated with Agent Orange exposure is chloracne.  See 38 C.F.R. § 3.309(e).  The Veteran, however, is not precluded from showing his skin diagnoses are directly attributable to his Agent Orange exposure or some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA has a duty to provide the Veteran with a VA examination in association with his claim when: (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA audiological examination in February 2008 where the examiner found the Veteran's hearing loss was not likely related to his military service in light of the "normal" audiometric testing on entrance and separation from his service.  

The examiner, however, did not consider or otherwise address the threshold shifts found within the January 1977 examination.  Although these thresholds do not indicate a hearing loss disability as defined in the regulations, these changes in hearing acuity must still be considered and reconciled by the medical evidence.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding the mere fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim).

The examiner also did not include audiometric findings of the Veteran's current hearing loss, opining the results of the exam were "unreliable."  In light of the flawed examination, the possibility of missing service records, and the examiner's failure to discuss the January 1977 audiometric results at all, a new VA examination is required. 

The Veteran has never been afforded a VA skin examination.  The Veteran has current diagnoses of epidermoid cysts and fibrosed pillars.  Although he does not have a diagnosis of chloracne specifically, his in-service Agent Orange exposure is presumed.  The Veteran is also competent to testify as to the continuity of his skin symptoms since returning from Vietnam.  While a statutory presumption may not be applicable in this case, the Veteran is not precluded from proving direct entitlement to service connection.  In light of his Agent Orange exposure, and his statements of continuity of symptomatology, a VA examination is required to ascertain whether any of the Veteran's skin disabilities are, in fact, chloracne or can be directly associated with his military service.  
 
Increased Rating for Diabetes Mellitus

The Veteran claims he was first diagnosed with diabetes mellitus, type II, in 2007 by his private primary provider, Dr. Sakka.  VA examinations afforded to the Veteran throughout the appellate time frame note the Veteran's ongoing treatment with his private provider.  Further, the Veteran has stated he sees his primary provider every four months in relation to his diabetes and submitted a signed release form for the VA to obtain those private treatment records.  Those records are not currently in the claims folder, and the RO must make efforts to obtain them.    

The Veteran was last examined for his diabetes in April 2011, merely one year ago.  If  the Veteran's private treatment records indicate a worsened condition or any other evidence indicates further development is warranted, a new VA examination must be afforded to the Veteran.

Increased Rating of PTSD

The PTSD claim stems from the Veteran's original claim seeking entitlement to service connection in 2007.  He was awarded service connection and assigned an initial evaluation of 30 percent, effective January 31, 2007, the date of his claim.

The Veteran has been afforded multiple VA examinations, most recently in April 2010.  Based on those examination results, the RO awarded the Veteran a 100 percent disability rating for his PTSD, effective April 28, 2010, the date of his examination.  There is no evidence that the RO considered whether the Veteran was entitled to an increased rating greater than 30 percent at any time prior to April 28, 2010 based on the examinations prior to that date.  Corrective action is required. 

The Veteran indicates he was first diagnosed with PTSD in 2007 by his private psychiatrist Dr. Garg.  These records are not in the claims folder and the RO must make efforts to obtain them.

TDIU

The Veteran claims he is unemployable due to the combination of all his service connected disabilities.  He says he worked as a truck driver for many years and retired because of his service-connected diabetes; peripheral neuropathy and PTSD.  He indicates the manifestations from these service connected disabilities made driving a truck dangerous.  

The RO declared this claim moot after awarding the Veteran a total (100 percent) disability rating for his PTSD, effective April 28, 2010. 

The award of a 100 percent schedular rating does not render the Veteran's claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Because the claim for TDIU was received several years before the effective date of the total schedular rating awarded, the effective date of a grant of TDIU could be prior to the effective date of the total schedular rating.  Thus, the issue of whether TDIU is warranted prior to April 28, 2010, is still on appeal.  

The issue, moreover, is "inextricably intertwined" with the resolution of the other claims on appeal here and those issues must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to all the issues, the RO should take this opportunity to obtain any and all VA outpatient treatment records from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the names and addresses of all medical care providers who treated him for his hearing loss, skin, diabetes or PTSD since service.  Most notably, the RO is to ask the Veteran to provide a release form for the VA to obtain any and all records from Dr. Sakka and Dr. Garg.  The RO is then to make efforts to obtain those private treatment records.  The RO is to also obtain VA outpatient treatment records from March 2010 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented.

2.  Contact NPRC, the Army, the Army Reserves or any other relevant government agency to confirm whether the Veteran had a second period of service from May 1976 to May 1977, the nature of this period of service, and to obtain any and all service treatment or personnel records relevant to this period of service.  The RO is to confirm all of the Veteran's military records have been associated with the claims folder.

3.  After completion of paragraphs 1 and 2, and records are obtained, to the extent available, the Veteran must be scheduled for an appropriate audiological VA examination to assess the etiology of any hearing loss found.  The claims folder, to include a copy of this remand, must be provided to the examiner for review in connection with the examination.  

The examiner is to provide an opinion as to whether the Veteran currently has bilateral sensorineural hearing loss and, if so, whether any such hearing loss is at least as likely as not (i.e., probability of 50 percent) due to in-service acoustic trauma (to include firearms and mortar attacks) and/or in-service shifts of auditory threshold levels, to include as noted on a January 1977 examination.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of paragraph 1 and 2, and records are obtained, to the extent available, the Veteran must be scheduled for an appropriate dermatological VA examination to assess the etiology of any skin disability found.  The claims folder, to include a copy of this remand, must be provided to the examiner for review in connection with the examination.  

The examiner is to provide an opinion as to whether the Veteran currently has chloracne or any other skin disability and, if so, whether any such skin disability found is at least as likely as not (i.e., probability of 50 percent) due to in-service Agent Orange herbicide exposure, his Vietnam service, or any other incident of his military service in light of his claimed 20 year history of chronic sores.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completion of paragraph 1 and records are obtained, to the extent available, and only if records obtained indicate further treatment since the April 2011 VA examination, the Veteran must be scheduled for a new VA examination to assess the current severity of his diabetes mellitus, type II, to include any and all complications and manifestations of his diabetes.  

The claims folder, to include a copy of this remand, must be provided to the examiner for review in connection with the examination.  

The examiner is to specifically indicate whether the Veteran's diabetes requires restriction of activities (avoidance of strenuous occupational and recreational activities) for control, and/or episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year.  The examiner is to also indicate the frequency of visits to a diabetic care provider, and identify all other complications resulting from the Veteran's diabetes mellitus.

6.  After all development is complete (to include adjudication of any and all "inextricably intertwined" issues), readjudicate the claims, to include entitlement to an increased rating prior to April 28, 2010 and the claim of entitlement to TDIU for the time period prior to April 28, 2010, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to any of the claims remains adverse to the appellant for any part of the appellate time period, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.



The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claims must be afforded expeditious treatment.  






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

